Citation Nr: 9927126	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased evaluation for 
psychophysiological musculoskeletal disorder currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for deformity at 
D12 to L1, currently evaluated as 10 percent disabling.

3.  Entitlement to temporary total evaluation based upon 
hospitalization and convalescence pursuant to 38 C.F.R. 
§§ 4.29 and 4.30 (1998).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1976.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).


REMAND

The Board finds that additional clinical development is 
needed prior to a determination of the issues on appeal.  The 
veteran asserts that he is entitled to increased evaluations 
for the service-connected psychophysiological musculoskeletal 
disorder and the deformity at D12 to L1.  He also asserts 
that he is entitled to a temporary total evaluation based 
upon hospitalization and convalescence pursuant to 38 C.F.R. 
§§ 4.29 and 4.30 due to a cervical spine disability.  

In a November 1998 informal hearing presentation, the 
veteran's representative appears to be raising the issue of 
clear and unmistakable error in the July 1977 rating 
decision.  During the pendency of this appeal, the veteran 
has asserted that he is entitled to service connection for a 
cervical spine disability.  Review of the record reveals that 
in July 1977, the RO denied the veteran's claim for service 
connection for a neck disability.  The RO has not adjudicated 
a claim of clear and unmistakable error in the July 1977 
rating action or an application to reopen the claim for 
service connection for a cervical spine disability.  These 
matters are inextricably intertwined with issues currently on 
appeal.  

Review of the record further reveals that the veteran last 
underwent a VA psychiatric examination in December 1994.  The 
December 1994 VA psychiatric examination report reveals that 
the veteran's subjective complaints included incredible pain, 
weakness to the right arm and both legs, numbness in the 
fingers of the right hand and wrist, and shaking.  The Axis I 
diagnosis was psychophysiological musculoskeletal disorder 
(conversion disorder).  

Evidence of record further shows that the veteran sustained a 
neck injury in November 1992.  The VA hospitalization 
records, dated from January 10, 1993 to February 2, 1993, 
reflect a diagnosis of cervical stenosis.  It was noted that 
the veteran was treated in the neurological service and 
underwent an anterior cervical diskectomy and foraminotomy 
with fusion on January 11, 1993.  

However, VA hospitalization records, dated in October 1993 
and November 1993, reveal that the assessment was weakness of 
unknown origin; there were no orthopedic problems found.  A 
December 1997 neurosurgery consultation evaluation report 
indicates that the veteran underwent a posterior procedure 
with decompression of the cervical spine in January 1994.  
The diagnosis was bilateral C7 radiculopathy secondary to the 
C6-7 spondylosis.  It was noted that the veteran had 
complaints of severe pain in the neck and inner scapular area 
which radiated to the shoulders and was associated with 
numbness in the hands.  Review of the record further reveals 
that in an April 1997 statement, Dr. E.G. stated that the 
veteran had been under his medical care since 1992.  He 
indicated that the veteran's chronic neck, shoulder, right 
arm, and low back pain was worsening and it affected the 
veteran's ability to deal with the daily stress of life.  He 
indicated that the pain affected the veteran's ability to 
concentrate and caused severe handicap.  Dr. E.G. did not 
think the veteran should continue his employment.   

The Board finds that additional clinical development is 
needed in order to clarify the symptomatology that is due to 
the psychophysiological musculoskeletal disorder, the 
deformity at D12 to L1, and the nonservice-connected cervical 
spine disability.    

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1998).  Fulfillment of the VA's duty to 
assist includes providing a complete and thorough medical 
examination of the claimed disability that takes into account 
the records of the veteran's prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It also includes an examination by a specialist when 
deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board finds that the veteran should be afforded 
current VA orthopedic, neurological and psychiatric 
examinations in order to clarify the symptomatology due to 
each of the veteran's disorders.  The Board also finds that a 
medical opinion is needed as to the extent that each disorder 
affects that veteran's employability.  

Regarding the veteran's claim for an increased evaluation for 
deformity at D12 to L1, review of the record reveals that the 
veteran underwent a VA orthopedic examination in August 1993.  
He was also hospitalized at a VA medical center for extensive 
evaluation and testing in October 1993.  The Board points out 
that it does not appear that range of motion testing of the 
thoracic and lumbar spine was performed.  It is also unclear 
whether the veteran experiences functional loss due to the 
service-connected deformity at D12 to L1.  The Board finds 
that the veteran should be afforded a VA orthopedic 
examination in order to determine the nature and extent of 
the deformity at D12 to L1 and the degree of the functional 
loss of caused by this disability.  The medical examination 
should assess weakened movement, excess fatigability, 
incoordination, and pain on movement, in addition to 
limitation of motion, that is caused by the service-connected 
deformity at D12 to L1.  DeLuca v. Brown, 6 Vet. App. 321, 
324 (1993).  The Board finds that the examiner should specify 
the symptomatology due to this disorder.   

The Board also finds that the RO should adjudicate the issue 
of whether new and material evidence has been received to 
reopen the claim for service connection for a cervical spine 
disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for his psychophysiological 
musculoskeletal disorder and the 
deformity at D12 to L1 since 1992.  Any 
medical care provider(s) so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  The veteran should be 
asked to sign any necessary consent forms 
for the release of the records.    

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the nature and etiology of 
the veteran's service-connected deformity 
at T12 to L1 and the nature and extent of 
the nonservice-connected cervical spine 
disability.  The examiner should specify 
all of the veteran's subjective 
complaints of neurological and orthopedic 
symptoms, and specify whether the 
symptoms are supported by objective 
findings.  The examination should include 
any tests or studies deemed necessary for 
an accurate assessment.  X- ray 
examination of the cervical, thoracic, 
and lumbar spine should be performed.  
The examiner should specify which 
symptoms are associated with each of the 
disorders, including the 
psychophysiological musculoskeletal 
disorder.  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The examiner should render an opinion as 
to the etiology of the veteran's 
neurological and orthopedic symptoms.  If 
an etiology can not be found, the 
examiner should so state.  The range of 
motion of the thoracic and lumbar spine 
should be tested, if possible.  The 
examiner should specifically comment on 
the functional limitations, if any, 
caused by the veteran's service-connected 
deformity of D12 to L1.  With respect to 
the subjective complaints of pain, the 
examiner should specifically comment on 
whether pain is visibly manifested on 
movement of the joints, whether muscle 
atrophy attributable to the service-
connected disabilities is present, 
whether changes in the condition of the 
skin that are indicative of disuse due to 
the service-connected disabilities are 
present, and whether any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities are present.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of the veteran's 
psychophysiological musculoskeletal 
disorder.  All appropriate tests and 
studies should be performed and all 
findings should be reported in detail.  
If there are other psychiatric disorders 
found, in addition to the service-
connected psychiatric disorder, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The claims folder, as well as 
a copy of the revised rating criteria, 
should be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
include a definition of the numerical 
code assigned. 

4.  Thereafter, the RO should review all 
the additional evidence and adjudicate 
the claim of service connection for 
cervical spine disability, including 
whether the July 1997 rating action was 
clearly and unmistakably erroneous and, 
if not, whether new and material evidence 
has been submitted to reopen the claim.  
The RO should readjudicate the claims of 
entitlement to increased evaluations for 
psychophysiological musculoskeletal 
disorder and deformity of D12 to L1, and 
entitlement to temporary total evaluation 
based upon hospitalization and 
convalescent pursuant to 38 C.F.R. 
§§ 4.29 and 4.30.  Regarding the claim 
for an increased evaluation for the 
psychophysiological musculoskeletal 
disorder, the RO should review all the 
new evidence and consider the claim under 
the old and new regulations pertaining to 
the evaluation of psychiatric disorders.  
The RO should apply the regulatory 
criteria most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  The RO should explain to 
the veteran which criteria were used in 
rating the disabilities and why the 
selected criteria are more favorable to 
the veteran. 

If any benefit sought remains denied, for which a Notice of 
Disagreement has been filed, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1998).    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



